Citation Nr: 1755182	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial 
30 percent rating, effective June 5, 2010.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017. A transcript of the hearing is associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran's most recent VA examination for his PTSD occurred in May 2013. The fact that a VA examination is over 4 years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App, 400, 403 (1997).  In this case, however, the Veteran and his representative indicated in the January 2017 hearing that his psychiatric disability symptoms have worsened since the May 2013 VA examination.  The Veteran testified to an increase in flashbacks and panic attacks, that he felt his PTSD symptoms led to trouble with social relationships, such as the fact that he was on his fourth divorce and had broken engagements.  He also testified to memory problems such as forgetting 120 questions on a test and increased panic attacks.  These statements are evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service connected psychiatric disability.  Snuffer, 10 Vet. App. at 400.



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and obtain any private medical treatment for his PTSD and furnish appropriate authorization for the release of the medical records.  Furthermore, obtain any outstanding VA treatment records.  If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2. After associating any records with the claims file, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The electronic claims file should be made available to, and be reviewed by, the VA examiner. The VA examiner should identify all current manifestations of his service-connected PTSD and he or she should also comment on the current degree of social and industrial impairment resulting from the psychiatric disability.  The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


